Citation Nr: 0718604	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee with a history of chrondomalacia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from January 1952 
to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                   


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by severe osteoarthritis, pain and some limitation 
of motion; it is also productive of 5 degrees of varus 
malalignment and a 1+ Lachman's sign analogous to slight 
instability; the preponderance of the evidence is against 
subluxation, limitation of extension, limitation of flexion 
to less than 90 degrees or more than slight instability.   

2.  The veteran's service-connected left knee disability is 
manifested by severe osteoarthritis, pain and some limitation 
of motion; it is also productive of 10 degrees of varus 
malalignment and a 1+ Lachman's sign analogous to slight 
instability; the preponderance of the evidence is against 
subluxation, limitation of extension, limitation of flexion 
to less than 95 degrees or more than slight instability.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5260, 5261 (2006); VAOPGCPREC 9-2004.        



2.  The criteria for a separate 10 percent rating for varus 
malalignment of the right knee with slight instability, but 
no more than 10 percent have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code 5299-5257 (2006); VAOPGCPREC 23-
97, VAOPGCPREC 9-98. 

3.  The criteria for a rating in excess of 10 percent 
osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5260, 5261 (2006); VAOPGCPREC 9-2004.        

4.  The criteria for a separate 10 percent rating for varus 
malalignment of the left knee with slight instability, but no 
more than 10 percent have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code 5299-5257 (2006); VAOPGCPREC 23-
97, VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.




Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 and April 2006 letters sent to the appellant 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The September 2003 and April 2006 letters satisfy these 
mandates.  The letters informed the appellant about the type 
of evidence needed to support his claims, namely, proof that 
his service-connected disabilities had increased in severity, 
as could be demonstrated by medical records and personal 
statements or statements by other individuals describing the 
manner in which the disabilities had worsened.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the appellant, such as medical records, employment records 
and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It was made clear that although VA 
could assist the appellant in obtaining these records, he 
carried the ultimate burden of supporting his claims with 
appropriate evidence.  The letters also specifically asked 
the appellant to provide VA with any other supporting 
evidence or information in his possession.  The Board thus 
finds that the appellant was effectively informed to submit 
all relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in September 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2006, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the veteran's increased rating claims 
were readjudicated in a June 2006 supplemental statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of- notice errors can be "cured" 
by notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b    

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of an award (see 
RO's letter dated in March 2006) but such notice was not 
provided prior to the initial decision of the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against assigning a rating in excess of 10 
percent for osteoarthritis of either knee or a rating of more 
than the separate 10 percent for each knee granted by this 
decision.  Sanders, *5 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that this timing defect in Dingess notice affected 
the essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, *10.
.  
The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, and the appellant received 
August 2003 and May 2006 VA examinations, which were thorough 
in nature and adequate for rating purposes.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

The appellant's service medical records include a Medical 
Board Report, dated in May 1973.  In the Medical Board 
Report, the appellant was diagnosed with early patellofemoral 
and medial joint arthritis of the right knee, symptomatic, 
and chondromalacia of the patella of the left knee, mild.  It 
was the Medical Board's determination that the appellant was 
unfit for full duty due to his bilateral knee disabilities.  
The appellant was subsequently discharged in June 1973.  

In September 1973, the appellant underwent a VA examination.  
At that time, he stated that he had intermittent swelling of 
his knees.  The physical examination showed that range of 
motion of each knee joint was from zero to 130 degrees.  
There was moderate crepitus on motion of each knee joint.  
There was no instability.  McMurray signs were negative.  
There was no soft tissue swelling and no effusion of either 
knee joint.  The pertinent diagnoses were osteoarthritis of 
both knee joints, history of effusion of the right knee joint 
and degenerative changes of both knees.  Contemporaneous x-
rays of the appellant's knees showed that there were 
degenerative changes at the patellofemoral joints and along 
the medial femoral condyles, bilaterally.  There was no 
significant joint space narrowing.  

By an October 1973 rating action, the RO granted service 
connection for osteoarthritis of both knees.  At that time, 
the RO assigned a 20 percent disability rating under 
Diagnostic Code 5003, effective from July 1, 1973, for the 
appellant's service-connected osteoarthritis of both knees.   

In August 2003, the appellant requested that his service- 
connected osteoarthritis of both knees be reevaluated for a 
higher rating.

A VA examination was conducted in August 2003.  At that time, 
the appellant stated that he had chronic pain in his knees.  
According to the appellant, he had received treatment at the 
VA hospital for his bilateral knee pain and was given 
medication.  The appellant indicated that he had trouble 
mainly walking and that he could walk about a half of a block 
before having to rest because of pain in his knees.  He 
denied using a cane, brace, or walker, and he denied flare-
ups.  The appellant noted that he was retired.  The examiner 
stated that the appellant's problems did not interfere with 
his activities of daily living.     

The physical examination showed that the appellant could take 
the left knee from zero degrees in extension to 95 degrees in 
flexion and stopped because of pain.  According to the 
examiner, the appellant could be taken to about 110 degrees 
with increasing pain.  The appellant could take his right 
knee from zero degrees to 90 degrees in flexion and stopped 
because of pain.  The examiner reported that the appellant 
could be taken as far as 95 degrees and stopped because of 
pain.  There was no hyperextension in either knee.  On 
testing, "the integrity of the medial and lateral collateral 
ligaments in varus/valgus in neutral and 30 degrees of 
flexion [sic], there [was] no motion."  On testing the 
integrity of the anterior and posterior cruciate ligaments 
using Lachman's test, as well as the anterior and posterior 
drawer test, there was no motion.  On testing the integrity 
of the medial and lateral meniscus using McMurray's test, no 
pop or click was heard when the test was performed.  The 
diagnoses were degenerative joint disease of the right knee, 
and degenerative joint disease of the left knee.  
Contemporaneous x-rays of the appellant's knees were reported 
to show prominent degenerative joint disease in both knees.  

By a January 2004 rating action, the RO noted that the 20 
percent disability evaluation under Diagnostic Code 5003 for 
the appellant's service-connected osteoarthritis of both 
knees was discontinued effective August 12, 2003.  The RO 
then created separate evaluations for each knee.  The RO 
assigned a 10 percent disability rating under Diagnostic 
Codes 5003-5260, effective from August 13, 2003, for the 
appellant's service-connected osteoarthritis of the right 
knee.  The RO also assigned a 10 percent disability rating 
under Diagnostic Codes 5003-5260, effective from August 13, 
2003, for the appellant's service-connected osteoarthritis of 
the left knee.

In June 2004, the appellant submitted a lay statement from 
his neighbor, Mr. S.S., in support of his claims for 
increased ratings.  In the lay statement, Mr. S. indicated 
that due to the appellant's bilateral knee pain, the 
appellant had been having problems performing general yard 
duties.  Mr. S. reported that he was mowing the appellant's 
lawn because the appellant was unable to do so.   

In a letter from the appellant, received by the RO in 
February 2005, the appellant stated that he used to be able 
to walk one and a half miles until the early 1990s.  The 
appellant indicated that at present, he used a leg lift and 
had a three-wheeled bike that he used almost every day.  

In April 2005, the appellant submitted a lay statement from 
Mr. J.G., in support of his claims for increased ratings.  In 
the lay statement, Mr. G. noted that he had worked with the 
appellant in the late 1970's.  Mr. G. stated that during that 
time, the appellant had difficulty standing or walking for 
extended periods of time.       

In May 2006, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic pain in his knees.  
He noted that he rode his three-wheeled bicycle daily and had 
done so for the last five to six years.  According to the 
appellant, he had been using a walker for the last several 
years.  Upon physical examination, in regard to the 
appellant's right knee, the alignment of the right knee 
showed five degrees of varus malalignment.  The alignment of 
the left knee showed 10 degrees of varus malalignment.  Range 
of motion of the right knee was from zero to 120 degrees.  
Range of motion of the left knee was from zero to 110 
degrees.  The appellant had coarse crepitation throughout the 
entire range of motion, centered over the patellofemoral 
joint.  He had a 1+ Lachman's with a negative pivot shift, 
bilaterally.  The appellant was stable to varus and valgus 
stress, bilaterally.  He had positive medial joint line 
tenderness, negative lateral joint line tenderness, and a 
negative McMurray's test.  The diagnosis was right and left 
knee osteoarthritis, chronic.  The examiner noted that there 
was moderate functional impairment.  The bilateral knee range 
of motion and joint function was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  A contemporaneous x-ray of the appellant's 
right knee showed stable severe medial and patellofemoral 
osteoarthritis.  There was mild lateral compartment 
osteoarthritis.  A contemporaneous x-ray of the appellant's 
left knee showed stable severe medial compartment and 
patellofemoral osteoarthritis.  There was stable bony 
irregularity of the posterior femur and posterior tibia.        

VA Medical Center (VAMC) outpatient treatment records, from 
December 2002 to June 2006, show intermittent treatment for 
the appellant's service-connected bilateral knee 
disabilities.  The records reflect that in April 2006, the 
appellant was treated for bilateral knee pain.  At that time, 
the examiner noted that the appellant used prescribed 
medication to relieve his pain.  The physical examination 
showed that the appellant's knees had painful motion.  Medial 
and lateral collateral and cruciate ligaments were stable and 
there was no joint instability.  The assessment was 
osteoarthritis.     

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.    

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

In this case, the appellant contends that his right and left 
knee disabilities are more disabling than currently 
evaluated.  He indicates that he has constant bilateral pain 
and that the pain is aggravated by prolonged standing and 
walking.  The appellant has submitted lay statements from his 
neighbor, Mr. S.S., and his friend from work, Mr. J.G., in 
support of his contentions.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right and left knee 
disabilities are manifested by findings that do not support a 
rating in excess of 10 percent for osteoarthritis for either 
knee but support a separate rating of 10 percent for each 
knee based upon instability.  

X-rays taken in August 2003 showed prominent degenerative 
joint disease in both knees, and more recent x-rays, taken in 
May 2006, reflect severe osteoarthritis in both knees.  In 
addressing the issue of arthritis and limitation of motion, 
the medical evidence of record shows full extension of both 
knees.  In addition, in the August 2003 VA examination, 
flexion of the right knee was limited to 90 degrees and 
flexion of the left knee was limited to 95 degrees, and in 
the May 2006 VA examination, flexion of the right knee was 
limited to 120 degrees and flexion of the left knee was 
limited to 110 degrees.  Read together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  However, the current 10 percent ratings 
take such into account.  Given the range of motion findings 
noted above, evaluations in excess of 10 percent are not 
warranted under the range of motion codes.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The range of motion 
findings do not support separate compensable ratings based 
upon limitation of flexion and extension.  See VAOPGCPREC 9- 
2004.  Thus, the veteran's current 10 percent ratings take 
into account his degenerative joint disease and the degrees 
of limitation of motion shown.   

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 
supra.  However, an increased evaluation for the right or 
left knee disability is not warranted under DeLuca.  In this 
case, the appellant's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluations for his service-
connected right and left knee disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Although pain has been the 
primary problem experienced by the appellant, the available 
medical evidence does not suggest that loss of function due 
to pain, weakness, etc. equate to more than limitation of 
flexion to 45 degrees or limitation of extension to 10 
degrees.  In the appellant's most recent VA examination, in 
May 2006, the examiner specifically noted that the bilateral 
knee range of motion and joint function was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.   

Such does not end the Board's inquiry.  In VAOPGCPREC 23-97, 
it was held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003-5010 and Diagnostic Code 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under Diagnostic Code 5257, a claimant would 
have additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 (2006).  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.

Turning next to the consideration of the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5257 concerning recurrent 
subluxation or lateral instability of the knees, the Board 
notes that in the appellant's August 2003 VA examination, no 
subluxation or lateral instability was found in either knee.  
In the appellant's May 2006 VA examination, the veteran had a 
1+ Lachman's.  However, he was also stable to varus and 
valgus stress, bilaterally, and McMurray's test was negative.  
In addition, VAMC outpatient treatment records show that in 
April 2006, medial and lateral collateral and cruciate 
ligaments were stable and there was no joint instability.  
Nevertheless, the VA clinician who examined the veteran in 
May 2006 noted that there was moderate functional impairment 
of each knee.  While there is no indication of subluxation 
and instability was not specifically identified with 
examination of either knee, there is medical evidence of 
varus malalignment, along with the positive Lachman's sign 
for both knees.
  
The Board finds that the degree of overall functional 
impairment, the 1+ Lachman's and the varus malalignment 
reported are the analogous to slight instability, which 
supports a separate 10 percent rating for each knee under 
38 C.F.R. § 4.20,  VAOPGCPREC 23-97, VAOPGCPREC 9-98. 

The preponderance of the medical evidence on this point 
establishes that the symptomatology is not consistent with 
more than slight instability of either knee.  Id.; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The Board again notes that no 
clinician has specifically reported instability of either 
knee in recent years.

With respect to potential application of other criteria, 
there is no evidence of ankylosis, dislocation of the 
semilunar cartilage, or impairment of the tibia and fibula 
for evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, or 5262 (2006).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for evaluations in excess of 10 percent for osteoarthritis of 
the right and left knees, but the evidence supports a 
separate rating of 10 percent for slight instability of each 
knee.  Since the preponderance of the evidence is against 
ratings in excess of 10 percent for osteoarthritis each knee 
and an even higher rating than the 10 percent evaluation 
granted herein for each knee based upon slight instability, 
the benefit of the doubt doctrine does not apply to this 
aspect of the veteran's appeal.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).    


ORDER

Entitlement to a rating in excess of 10 percent 
osteoarthritis of the right knee is denied.         

Entitlement to a separate 10 percent rating for varus 
malalignment of the right knee with slight instability, but 
no more than 10 percent is granted, subject to the law and 
regulations governing the payment of monetary benefits.   

Entitlement to a rating in excess of 10 percent 
osteoarthritis of the left knee is denied.         

Entitlement to a separate 10 percent rating for varus 
malalignment of the left knee with slight instability, but no 
more than 10 percent is granted, subject to the law and 
regulations governing the payment of monetary benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


